Mr. Justice Scholfield delivered the opinion of the Court: This is an' appeal from the Appellate Court of the Third District. The suit was upon a promissory note, and judgment was rendered in the circuit court for $1,195.33, when in fact, as the evidence showed, the amount of the judgment should have been only for $1,185.22. In the Appellate Court a remittitur was entered for $10.11, and thereupon the judgment of the circuit court was affirmed for the residue, and the costs of the appeal were taxed to the appellant in that court, who is also the appellant here. There can, on the authority of the previous decisions of this court, be no question but that judgment was erroneous. We have repeatedly held, where a judgment is taken for too large an amount in the court below, and the excess is cured by a remittitur in this court, the party entering the remittitur must pay all, costs incurred in this court up to the time of entering the remittitur. Lowman v. Aubery et al. 72 Ill. 619; Pixley et al. v. Boynton et al. 79 id. 351; Nixon v. Halley, 78 id. 611. This, however, affects only so much of the judgment as relates to the question of the costs of the appeal in the Appellate Court. The balance of the judgment is correct, and should not be disturbed. It will therefore be affirmed, and the judgment for costs alone will be reversed, and the cause will be remanded to the Appellate Court, -tfith directions to enter judgment for all costs made by the appeal to that court, up to and including the entering of the remittitur, against the appellee in that court. Judgment affirmed in part, and in part reversed.